Ward, J., dissenting. I can not agree with the majority opinion herein for the reasons set out below. Eegardless of what view one may take of the case, I take it that appellees can win only on the ground of estoppel. Briefly, the facts that must be relied upon to constitute estoppel are as follows: The son [through his father] applied for a $1,000 insurance policy with double indemnity; appellant’s president sent out a form letter to the father stating the application had been approved, saying nothing about double indemnity; the form letter stated that the policy [certificate] would follow; the certificate did follow and came into the possession of the father about two weeks after receipt of the form letter; if the father had read the certificate, it would have informed him that double indemnity had been eliminated. Up to this point I will concede, for the sake of argument only, that the father was misled to the point that the plea of estoppel would lie. However, there are other facts that must he considered. It is conceded that the son left home before the form letter was received by the father and, further, that the father was never at any time before the death of the son able to contact the son. Conceding this, it must also be conceded that the father, even if he had read the certificate or had never received the form letter, could have done absolutely nothing about obtaining double indemnity from the appellant or any other insurance company. There is no way that I can think of in which the father was damaged or hurt. The only thing he could have done [and I think he had no legal right] was to cancel the policy, get his $30.00 back and lose the $1,000.00 which he has received. Since the father was in no way hurt or damaged [by being misled, if he was] estoppel will not lie. This is the universal rule of this and all other jurisdictions. Nakdimen v. Baker, 111 F. 2d 778, holds: an indispensable element of estoppel is a detrimental change of the party asserting it. Gambill v. Wilson, 211 Ark. 733, 202 S. W. 2d 185, states in substance: the principle of equitable estoppel is that when a person has deliberately done an act or said a thing, and another person who had a right to do so has relied on that act or word and shaped his conduct accordingly AND WILL BE INJURED, estoppel will lie. Peoples National Bank of Little Rock v. Linebarger Const. Co., 219 Ark. 11, 240 S. W. 2d 12, holds: one, who, by his act or conduct, leads another to do what he would not have otherwise done shall not subject such person to LOSS OR INJURY by disappointing expectations upon which he acted. Schuman v. Stevenson, 215 Ark. 102, 219 S. W. 2d 429, is to the effect: before a party will be estopped it must be shown that the party relying on the estoppel is put to a DISADVANTAGE and has been led to CHANGE HIS POSITION FOE THE WORSE. In Lewin v. Telluride Iron Works, 272 F. 590, Judge Sanborn said: “The indispensable elements of estoppel are: (1) ignorance of the person who invokes estoppel; (2) a representation by the party estopped which misleads; (3) an innocent and detrimental change of the party asserting . . . ”